Citation Nr: 1545074	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-23 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension, claimed as secondary to posttraumatic stress disorder (PTSD).  

2. Entitlement to an initial evaluation in excess of 30 percent for PTSD prior to May 20, 2011, and higher than 50 percent since. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  Jurisdiction has since transferred to Winston-Salem, North Carolina.

The Veteran's claim for service connection for hypertension was first denied by the RO in a May 2010 rating decision (then claimed as high blood pressure).  The issue was again denied in September 2010.  While the RO stated that the claim was considered "reopened" in that decision, this was in error, as the May 2010 decision had not yet become final.  The September 2010 decision also granted service connection for PTSD and assigned a 30 percent rating.  A timely Notice of Disagreement was filed in October 2010.  The RO then increased the Veteran's rating for his PTSD to 50 percent in a June 2011 rating decision.  A May 2011 statement of the case (SOC) was issued confirming his denial for service connection for hypertension.  The Veteran then submitted an August 2011 statement indicating he still believed his PTSD was worse than his current rating and that he thought his hypertension was a result of the PTSD, which the RO construed as new claims, despite the appellate window not yet closing for either issue.  Another rating decision was promulgated in November 2011, denying him a rating higher than 50 percent for PTSD and service connection for hypertension.  The Veteran again expressed his disagreement and a June 2012 SOC was issued, however again only concerning the hypertension issue.  The Veteran submitted a September 2012 Notice of Intent to Appeal/Notice of Disagreement concerning both issues.  

In April 2014, the Board, in pertinent part, remanded both issues for further development.  The claim for a higher initial rating for PTSD was remanded so an SOC could be issued in the first instance pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This was accomplished in August 2014.  Furthermore, a March 2015 supplemental statement of the case (SSOC) was generated to consider newly submitted evidence.  Thus, there has been substantial compliance with the remand directives and the Board is proceeding with its adjudication of the claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As explained below, the evidence of record raises the additional issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has assumed jurisdiction over this derivative issue.  

The issue of service connection for hypertension, claimed as secondary to PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to May 20, 2011, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

2. From May 20, 2011 to August 16, 2011, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

3. Since August 17, 2011, the Veteran's PTSD has caused him occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

4. Additionally, there is competent and credible evidence that the PTSD renders the Veteran unable to obtain or maintain substantially gainful employment.



CONCLUSIONS OF LAW

1. Prior to May 20, 2011, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. From May 20, 2011 to August 16, 2011, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3. As of August 17, 2011, the criteria for a rating 70 percent (but not higher) for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

4. As of August 17, 2011, the criteria  are met for a TDIU.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

Concerning his claim for a higher rating for service connected PTSD, because the matter at issue in this case concerns an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

To satisfy its duty to assist, the VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id. 

Here, the Board concludes that the duty to assist has also been met.  The totality of the Veteran's VA and private treatment records has been obtained, as well as his Social Security Administration records.  He was given appropriate VA examinations which were made after reviewing the entire claims folder.  Contained in the examination reports are relevant opinions by the examiners.  The examinations addressed the appropriate rating criteria found in 38 C.F.R. § 4.130.  There is no indication that there is any relevant evidence outstanding in these claims and the Board will proceed with consideration of the Veteran's appeal.  Additionally, while the Veteran has not undergone a VA examination since September 2011, he submitted a Disability Benefits Questionnaire completed by a private physician regarding an examination performed in November 2013 (submitted in August 2014).  He has not alleged a worsening of his symptoms since undergoing this private examination, thus an additional VA examination is not necessary.  

II. Higher Initial Rating

Evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007). 

The Veteran's PTSD was rated as 30 percent disabling prior to May 20, 2011, and 50 percent disabling since that date.  He believes he is entitled to higher ratings.  His PTSD is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130. 

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians have assigned to a veteran.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A score of 61-70 is indicative of "some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.)  A score of 50-41 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran has variously alleged that his PTSD causes him nightmares, both hot and cold sweats, high stress, and anxiety.  

He underwent a VA examination in August 2010.  A history of the Veteran's medical issues was recorded, as well as the in-service stressors he experienced.  The Veteran indicated that he last worked in February 2008, at which point he was diagnosed with cancer and was laid off.  He stated that while he had four children with his wife of 38 years, he was only in contact with one of them.  He also stated he had some friends around the country.  He identified television as his only recreational activity and stated he was not interested in anything else.  Upon examination, the Veteran did not show any impairment of thought process or communication.  The examiner denied he suffered from visual or auditory hallucinations, or any paranoia.  There was occasional suicidal ideation with no intention.  His hygiene was maintained.  He denied memory loss, ritualistic behaviors, and panic attacks.  He stated he experienced depression once a week in the form of sadness; but his interest and motivation were suppressed on most days.  When he experienced depression, it was noted that his appetite, sleep, and energy are reduced.  

The examiner stated that the Veteran's "exposure" was mild to moderate with typical emotional reactions and he met the PTSD criteria.  He stated the Veteran had unpleasant dreams and triggered memories once or twice a month.  He stated the Veteran avoided activities, places, and people that aroused his recollections at a moderate level.  He further described the Veteran as having sleep disturbances and irritability at a moderate level.  The Veteran denied any difficulty concentrating or an exaggerated startle response.  He did have moderate hypervigilance.  He diagnosed with PTSD.  He was also assigned a GAF score of 61 based on the PTSD and 55 based on his adjustment disorder with depressed mood.  The examiner reiterated that his "signs and symptoms of [PTSD]" were at a mild to moderate level.  He concluded that the PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and social tasks, although generally functioning satisfactorily with routine behavior due to such symptoms as anxiety, chronic sleep impairment, avoidance, irritability, and hypervigilance.  

There are VA psychotherapy records authored by a social worker dated in May and June 2011.  The Veteran exhibited irritability, vigilance, a startle response, nightmares, avoidance, and intrusive recollections.  The social worker diagnosed "mild to moderate" PTSD and assigned GAF scores of 60.  

The Veteran next underwent a VA examination in June 2011.  The examiner recorded a history of the Veteran's mental status up to that point.  She listed his subjective complaints as worse tolerance for other people, less sleep and more nightmares, and appetite loss.  The Veteran stated that his recreational activities included watching television, playing with his dog, and avoiding other people.  He described a lack of stamina which ruled out any outdoor activities.  He expressed regret at having moved to be close to his daughter in Montana, as he only did so under an erroneous belief that he had a short time to live due to his cancer.  He reported drinking three to six beers three to four times a week.  The examiner indicated that the Veteran had a sullen attitude and blunt affect.  His thought processes were normal and there were no hallucinations or delusions.  He did not exhibit inappropriate behavior.  He denied panic attacks.  He did have depressive feelings, with a strong lack of motivation towards activity or socialization.  The examiner stated that the depressive component of his PTSD was not distinguishable from the depression associated with "adjustment factors."  

The examiner stated the Veteran suffered from nightmares and triggered memories twice a week.  She noted that he avoided of activities and people daily, with his wife describing it as "like not having a husband."  She noted chronic sleep impairment, insomnia, irritability, hypervigilance, and an exaggerated concern for safety.  The examiner diagnosed PTSD with a depressive component and adjustment disorder not-otherwise-specified; she also assigned a GAF score of 55.  

The examiner concluded that the Veteran had undergone changes in psychosocial functional status, performance in employment, and routine responsibilities of self-care and family role functioning.  She stated that his social and interpersonal relationships "are more chronically avoided" and recreational/leisure pursuits were also avoided.  She stated that the Veteran's PTSD symptoms were "somewhat worse, moderate range."  She stated that "[s]ince the Veteran is unemployed, the effects of PTSD and its symptoms on employment are not relevant" and that the effects on social functioning were moderate.  She concluded that the PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

The same VA examiner provided him another examination in September 2011.  She again recorded that he suffered from PTSD and adjustment disorder.  She assigned a GAF score of 55.  She stated it was possible to differentiate what symptoms were attributable to each diagnosis, but not explain this further.  She marked that the PTSD caused occupational and social impairment with reduced reliability and productivity.  She stated that the withdrawal attributable to PTSD was primarily based on anxiety.  The Veteran reported that he still lived with his wife in close proximity to his daughter.  He felt that due to recent counseling from a VA social worker, he had some success in confronting his irritability and stubbornness. 

The Veteran indicated he did not have any local friends and did not want to get involved in activities in the area.  In the PTSD diagnostic section of the report, the examiner indicated the Veteran experienced recurrent distressing dreams and intense psychological distress, physiological reactivity.  She also marked he exhibited avoidance and had a markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, and a restricted range of affect.  She further marked that he had difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The examiner marked that the following symptoms were present: depressed mood, anxiety, chronic sleep impairment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

In conclusion, the examiner stated that the symptoms of PTSD were at about the same rate as the June 2011 examination.  In an October 2011 addendum to the report, she reiterated that the PTSD symptoms caused occupational and social impairment at the level of reduced reliability and productivity.  She stated that the adjustment disorder added to this level of impairment.  

In support of his claim, the Veteran submitted several lay statements from family members in August 2014.  A letter from one of his daughters detailed his work-related anger, isolation, demanding nature, and his strained relationship with his other children.  She believed that the PTSD was the cause of all of this.  A letter from his mother-in-law detailed the Veteran's quiet nature at family gatherings, lack of focus, martial issues, depression, and anger.  A letter from his granddaughter detailed his constant mood swings, irritability, lack of patience, high standards, isolation, and nightmares, which she attributed to his PTSD.  A letter from a childhood friend detailed his change in personality after he came home from Vietnam, as well as his quiet and depressed nature in recent years.  A letter from his youngest daughter detailed his cold nature, anger, nightmares, isolation, and mood issues.  A letter from a cousin detailed his changed nature after Vietnam and his current depression and lack of interest in taking part in family activities.

The Veteran underwent a private psychological examination and the psychologist filled out a Disability Benefits Questionnaire (DBQ).  This was submitted August 27, 2014, but the psychologist stated in an addendum letter that the examination occurred in November 2013.  The physician diagnosed the Veteran with PTSD, intermittent explosive disorder, and alcohol use disorder, moderate/severe.  He indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis.  He concluded that the symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported that at that point, he lived with his wife "on and off."  He described himself as a loner with a poor appetite, sleep issues, low energy, and low motivation.  He stated he drank alcohol on a daily basis and consumed a six pack of beer or more three to four times a week.  The examiner went through each diagnostic criterion of PTSD and in so doing marked the Veteran had recurrent recollections and dreams of his stressors, intense psychological distress, made efforts to avoidance efforts, had a restricted range of affection, and had a markedly diminished interest or participation in significant activities.  The examiner further marked that the PTSD resulted in difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  

In the separate symptoms section of the report, the physician stated that the Veteran possessed the following: depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships, impaired impulse control (such as unprovoked irritability with periods of violence), and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The physician further stated that the Veteran suffered from difficulty with concentration and a poor appetite.  

The physician also submitted a statement with the DQB.  It provided a brief summary of the Veteran's June 2011 VA examination.  The physician then stated that his evaluation (which he claims was conducted on November 14, 2013), confirmed the PTSD diagnosis and found it was chronic, associated with increasing anger, and led to self-medication via alcohol.  He continued that the symptomology presented significant social and occupational challenges to the Veteran, which led to severe dysfunction, and was consistent with a rating that considered "deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  He believed that the June 2011 examiner understated the severity of the Veteran's condition.  He concluded with the statement that the Veteran's PTSD resulted in him being unable to maintain gainful employment.  He also stated that "[t]he severity of the [V]eteran's condition has been present at this level when the claim for compensation was filed on August 17, 2011."  

After review of this evidence, the Board concludes that the Veteran is not warranted a rating higher than 30 percent for his PTSD prior to May 20, 2011.  The August 2010 VA examination concluded that his PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of in ability to perform occupational tasks, which is the standard for the 30 percent rating.  The examiner cited symptoms as anxiety, chronic sleep impairment, avoidance, irritability, and hypervigilance, which are symptoms not referenced to in the criteria for the higher ratings.  

While the Veteran did exhibit occasional suicidal ideation at this examination, which is a symptom contemplated by the 70 percent rating, the Board notes that it is not the presence of the symptoms alone that is determinative, but the effect on an individual's level of occupational and social functioning.  The Veteran, as a layperson, is not competent to provide probative evidence about this effect himself, and there is not competent medical evidence suggesting that his PTSD results in occupational and social impairment that is warranted a rating higher than 30 percent in this earlier time period.  Furthermore, his GAF score of 61 is indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships, which further supports his rating.  Thus, the Board concludes the preponderance of the evidence is against his claim for an initial rating for PTSD higher than 30 percent prior to May 20, 2011.

As of May 20, 2011, to August 10, 2011, no more than a 50 percent rating is warranted.   The competent VA examination report of record in June 2011 indicates that the Veteran's symptoms caused him occupational and social impairment with reduced reliability and productivity, the standard for the 50 percent rating under the General Formula.  Furthermore, review of the report does not reveal any of the symptoms contemplated by the 70 or 100 percent ratings outside of perhaps the Veteran's continued isolation; however this was not shown to cause the sufficient level of occupational and social impairment.  

The Board is granting the Veteran a higher 70 percent rating effective August 17, 2011.  According to the private psychologist, the severity of the Veteran's condition remained constant since this time.  It was the competent opinion of this physician that the PTSD resulted in occupational and social impairment with deficiencies in most areas, with is the standard for the higher 70 percent rating.  He indicated that the Veteran had impaired impulse control, difficulty in adapting to stressful circumstances, and a difficulty in establishing and maintaining effective work and social relationships-all of which are symptoms contemplated by the higher 70 percent rating.  While the September 2011 VA examination report did not indicate the Veteran had the requisite occupational and social impairment for this higher rating, the Board is resolving all doubt in the Veteran's favor and granting him the higher rating.

Additionally, the Board concludes that the Veteran is not warranted a 100 percent rating for his PTSD at any point of the appellate period.  There is no competent medical evidence suggesting his mental condition causes total occupational and social impairment.  Furthermore, the evidence suggests that the Veteran maintains a relationship with his wife and one of his children, thus it cannot be concluded that he suffers from total social impairment.  

In reaching the above decisions, the Board also has considered whether an extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate.  See Thun at 115.  His anger, irritability, mood disturbances, memory impairment, decreased motivation, isolation, difficulty with social skills, hypervigilance, nightmares, sleep trouble, avoidance, flattened affect, impaired judgment and impulse control, and anxiety are fully contemplated by DC 9411. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

III. TDIU

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  As the Veteran now has a 70 percent rating for his PTSD, he meets the scheduler criteria for a TDIU.  

In the addendum letter to the private psychologist's DBQ, he stated that the Veteran's PTSD resulted in him being unable to maintain gainful employment.  The Board finds the opinion of the private psychologist competent and credible.  Affording it probative value, and absent any contrary evidence submitted since this time, the evidence is at least in equipoise as to whether the Veteran is unemployable due to his PTSD.  Accordingly, he must be afforded the benefit of the doubt and this derivative claim for a TDIU is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

ORDER

A rating higher than 30 percent for PTSD is denied prior to May 20, 2011. 

A rating higher than 50 percent for PTSD is denied prior to August 17, 2011.

A higher 70 percent rating for PTSD is granted effective August 17, 2011. 

Entitlement to a TDIU is granted.  


REMAND

The Veteran's claim for entitlement to service connection for hypertension as secondary to PTSD was remanded for an addendum VA opinion.  This opinion was generated in August 2014.  

Review of the addendum opinion reveals that while the examiner provided rationale regarding why PTSD did not cause hypertension (based on a lack of evidence in medical literature), she did not provide rationale as to why the Veteran's PTSD had not aggravated his hypertension beyond normal progression.  As the rationale is the most probative part of a medical opinion, the opinion generated is inadequate and the Veteran's claim must be remanded so another opinion can be generated that is supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any outstanding VA treatment records and associate them with the claims file.

2. Then, send the claims file to a qualified physician for an etiological opinion regarding the Veteran's hypertension.  The examiner must review the entire claims file, including all pertinent medical evidence of record.  He/She is asked to respond to the following:

* Is it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hypertension was caused by his service-connected PTSD?

* Alternatively, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hypertension was aggravated by his service-connected PTSD?

The examiner must address both causation and aggravation.  If aggravation is found, the examiner is asked to determine a baseline level of severity of the headache disability before aggravation by the service-connected cervical spine disability.

A complete rationale for any opinion rendered must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he/she must nonetheless provide explanation stating why this is so.

3. After the requested medical opinion has been generated, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4. Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.















The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


